PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Boston Scientific Scimed, Inc.
Application No. 17/519,539
Filed: 4 Nov 2021
For: THROMBECTOMY METHODS

:
:                       CORRECTED
:	DECISION ON PETITION
:
:
:


This is a corrected decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed August 11, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply to the Notice of File Corrected Application Papers, mailed April 12, 2022 and for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed March 25, 2022.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is June 28, 2022.  A Notice of Abandonment was mailed on July 14, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an issue fee payment of $1,200 and replacement drawing sheets (2) the petition fee of $2,100 (3) a proper statement of unintentional delay.  Accordingly, the issue fee and replacement drawings are accepted as being unintentionally delayed.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to the Office of Data Management for further processing into a patent.  


/KIMBERLY A INABINET/Paralegal Specialist, OPET